10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

 

 

stipulate as follows:

 

 

 

PROPOSED TRIAL DATE:

by and through his counsel of record, Alice S. Fisher,

fase 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Pagelof8 PagelD #: 56
Exhibit C
WILLIAM P. BARR
Attorney General of the United States
NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
MARK A. WILLIAMS (Cal. Bar No. 239351)
Special Attorney Appointed Under 28 U.S.C. § 515
DENNIS MITCHELL (Cal. Bar No, 116039)
Special Attorney Appointed Under 28 U.S.C. § 515
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-3359 / (213) 894-2484
E-mail: mark.a.williams@usdoj.gov
dennis.mitchell@usdoj.gov
Attorneys for Plaintiff
UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF HAWAII
UNITED STATES OF AMERICA, Case No.
Plaintiff, STIPULATION REGARDING REQUEST FOR
(1) CONTINUANCE OF TRIAL DATE AND
Vv. (2) FINDINGS OF EXCLUDABLE TIME
PERIODS PURSUANT TO SPEEDY TRIAL
MONSANTO COMPANY, ACT
Defendant. CURRENT TRIAL DATE:

Plaintiff United States of America, by and through its counsel
of record, Special Attorneys Mark A. Williams and Dennis Mitchell,
and defendant MONSANTO COMPANY (“defendant”), both individually and

hereby

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
2S
26
27

28

(ase 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page2of8 PagelID#: 57

i

1. The Information in this case was filed on
Defendant first appeared before a judicial officer of the court in
which the charges in this case were pending on . The Speedy
Trial Act, 18 U.S.C. § 3161, originally required that the trial

commence on or before

Pig On , the Court set a trial date of

25 By this stipulation, defendant moves to continue the trial
date to . This is the first request for a continuance of the
trial date.

4, Defendant requests the continuance based upon the following

facts, which the parties believe demonstrate good cause to support
the appropriate findings under the Speedy Trial Act:

a. Defendant is charged with violations of 42 U.S.C.

S$ 6928 (da) (2) (A) (unlawful storage of an acute hazardous waste).

Bs Defendant has entered into a plea agreement and a
deferred prosecution agreement with the United States Attorney’s
Office for the Central District of California. The deferred
prosecution agreement was filed on

Cs In light of the foregoing, the parties represent that
additional time is necessary for defendant to demonstrate its
compliance with the provisions of the deferred prosecution agreement
and plea agreement during the term of the deferred prosecution
agreement.

d. Defendant believes that failure to grant the
continuance would be likely to make a continuation of the proceeding
impossible or result in a miscarriage of justice.

e. The government does not object to the continuance.

 

 

 
10
Lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27]

28

Case 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page3of8 PagelID#: 58

Ee» The requested continuance is not based on congestion
of the Court’s calendar, lack of diligent preparation on the part of
the attorney for the government or the defense, or failure on the
part of the attorney for the Government to obtain available
witnesses.

5. For purposes of computing the date under the Speedy Trial
Act by which defendant's trial must commence, the parties agree that
the time period of to , inclusive, should be
excluded pursuant to 18 U.S.C. §§ 3161(h) (7) (A), (nh) (7) (B) (i), and
(h) (7) (B) (iv) because the delay results from a continuance granted by
the Court at defendant’s request, without government objection, on

the basis of the Court’s finding that: (i) the ends of justice served

 

by the continuance outweigh the best interest of the public and
defendant in a speedy trial; and (ii) failure to grant the
continuance would be likely to make a continuance of the proceeding
impossible, or result in a miscarriage of justice.

6. In addition, the parties agree that the time period of

to , inclusive, should be excluded pursuant to 18

 

U.S.C. § 3161(h) (2) because the delay constitutes a period during
which prosecution is deferred by the attorney for the government
pursuant to a written agreement with defendant, with the approval of
the Court, for the purpose of allowing defendant to demonstrate its
good conduct.

ff

ff

//

//

//

 

 
10
11
12
LS
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Gase 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page4of8 PagelD#: 59

7. Nothing in this stipulation shall preclude a finding that
other provisions of the Speedy Trial Act dictate that additional time
periods be excluded from the period within which trial must commence.
Moreover, the same provisions and/or other provisions of the Speedy
Trial Act may in the future authorize the exclusion of additional
time periods from the period within which trial must commence.

IT IS SO STIPULATED.

Dated: August  , 2019 Respectfully submitted,

WILLIAM P. BARR
Attorney General of the United States

NICOLA T. HANNA
United States Attorney
Central District of California

 

DENNIS MITCHELL
MARK A. WILLIAMS
Special Attorneys Appointed Under
28 UsSeCs § S15

Attorneys for Plaintiff
UNITED STATES OF AMERICA

I am MONSANTO COMPANY'’s attorney. I have carefully discussed

every part of this stipulation and the continuance of the trial date

 

with my client. I have fully informed my client of its Speedy Trial
rights. To my knowledge, my client understands those rights and
agrees to waive them. I believe that my client’s decision to give up
the right to be brought to trial earlier than is an informed

and voluntary one.

 

ALICE §$. FISHER Date
Attorney for Defendant
MONSANTO COMPANY

 

 
10

heal.

LA

Le

14

15

16

sbi

18

LS

20

2d

22

23

24

20

26

27

28

Case 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page5of8 PagelD#: 60

I have been authorized by defendant MONSANTO COMPANY
(“defendant”) to enter into this stipulation. I have read this
stipulation and have carefully discussed it with defendant’s
attorney. I understand defendant’s Speedy Trial rights. On behalf
of defendant, I voluntarily agree to the continuance of the trial
date, and give up defendant’s right to be brought to trial earlier

than

 

 

NAME: Date
TITLE:
Authorized Representative of

Defendant
MONSANTO COMPANY

 

 

 
10
La
LZ
‘1.8
14
1.5
16
dle}
18
Li
20
2
22
23
24
25
26
Zu

28

Case 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page6of8 PagelD#: 61

WILLIAM P. BARR
Attorney General of the United States
NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
MARK A. WILLIAMS (Cal. Bar No. 239351)
Special Attorney Appointed Under 28 U.S.C. § 515
DENNIS MITCHELL (Cal. Bar No. 116039)
Special Attorney Appointed Under 28 U.S.C. § 515
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-3359 / (213) 894-2484
E-mail: mark.a.williams@usdoj.gov
dennis.mitchell@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF HAWATI

 

 

UNITED STATES OF AMERICA, Case No.
PlAInELcL, [PROPOSED] ORDER CONTINUING TRIAL
DATE AND FINDINGS REGARDING
Vv. EXCLUDABLE TIME PERIODS PURSUANT

 

TO SPEEDY TRIAL ACT

 

MONSANTO COMPANY,
[PROPOSED] TRIAL DATE:
Defendant.

 

 

The Court has read and considered the Stipulation Regarding
Request for (1) Continuance of Trial Date and (2) Findings of
Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
parties in this matter on . The Court hereby finds that the

Stipulation, which this Court incorporates by reference into this

 

Order, demonstrates facts that support a continuance of the trial
date in this matter, and provides good cause for a finding of

excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 

 
10
Ad,
12
13
14
135
16
leif
18
19
20
21
22
23
24
29
26
ao

28

Case 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page 7of8 PagelID#: 62

The Court further finds that: (i) the ends of justice served by
the continuance outweigh the best interest of the public and
defendant in a speedy trial; (ii) failure to grant the continuance

would be likely to make a continuation of the proceeding impossible,

 

or result in a miscarriage of justice; and (iii) pursuant to 18
U.S.C. §§ 3161(h) (2), because the parties have entered into and filed
a deferred prosecution agreement and the time period would allow
defendant to demonstrate its good conduct.

THEREFORE, FOR GOOD CAUSE SHOWN:

des The trial in this matter is continued from to

2 The time period of to , inclusive, is

 

excluded in computing the time within which the trial must commence,
pursuant to 18 U.S.C. §§ 3161(h) (2), (h) (7) (A), (mh) (7) (B) (1), and
(B) (iv).

Bx Nothing in this Order shall preclude a finding that other
provisions of the Speedy Trial Act dictate that additional time
periods are excluded from the period within which trial must
commence. Moreover, the same provisions and/or other provisions of
the Speedy Trial Act may in the future authorize the exclusion of
//

//
//
//
//
//
//

 

 

 
10
11
12
13
14
LS
16
17
18
18
20
ZL
22
23
24
25
26
27

28

Case 1:19-cr-00162-JMS Document 4-3 Filed 11/21/19 Page8of8 PagelD#: 63

additional time periods from the period within which trial must
commence.

IT IS SO ORDERED.

 

 

DATE HONORABLE
UNITED STATES DISTRICT JUDGE

Presented by:

/s/
DENNIS MITCHELL
MARK A. WILLIAMS
Special Attorneys Appointed Under
28 UstiaG. & SLS

 

 

 

 
